—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated November 23, 1992 (People v Herrin, 187 AD2d 670), affirming nine judgments of the Supreme Court, Queens County, all rendered January 3, 1989, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Sullivan, Balletta and Copertino, JJ., concur.